Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

ALLOW SUBJECT MATTER
This office action is in response to the amendment filed on September 14, 2020.  
Claims 1-20 are allowable over the prior art of record.
The present invention is directed to an apparatus and method for providing support for distributed transaction processing at a service layer of a communication network.  Claims 1 and 11 are uniquely identify a distinct feature “transmit a request for a distributed service layer transaction, the request specifying a command to be atomically executed on a set of targeted resources, wherein the targeted resources are hosted by multiple other service layer entities of the communications network, receive a first status indicating communications network have been locked, transmit a second request to execute the set of locked targeted resources, receive a second status indicating the transaction has been executed on the targeted resources hosted by the multiple other service layer entities of the communications network, transmit a third request to commit the results of distributed service layer transaction on the set of locked targeted resources, and receive a third status indicating that the results of the distributed service layer transaction have been committed on the targeted resources hosted by multiple other service layer entities of the communications network.”  Claims 2-10, and 12-20 are allowed due to dependent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

2019/0155795
10691506
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919.  The examiner can normally be reached on M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443